        Case 3:20-cr-00059-JAJ-SBJ Document 25 Filed 09/14/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF IOWA
UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
                         vs.                   )   CASE NO. 3:20-cr-00059
                                               )
DAVID CHRISTOPHER WESTBY,                      )
                                               )
                       Defendant.              )

        REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

           The United States of America and the Defendant, having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered

an open plea of guilty to Count 1, Count 2 and Count 3 of the Indictment. After cautioning and

examining the Defendant under oath concerning each of the subjects mentioned in Rule 11, I

determined that the guilty plea was knowing and voluntary as to the counts, and that the offenses

charged are supported by an independent factual basis concerning each of the essential elements of

such offenses. I further determine the United States of America has established the requisite nexus

between the offenses and the property it seeks in forfeiture. I, therefore, recommend that the plea of

guilty be accepted, that a pre-sentence investigation and report be prepared, and that the Defendant

be adjudged guilty and have sentence imposed accordingly.


________September 14, 2020________             __________________________________________
Date                                                  STEPHEN B. JACKSON, JR.
                                                  UNITED STATES MAGISTRATE JUDGE

                                              NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from
the date of its service shall bar an aggrieved party from attacking such Report and Recommendation
before the assigned United States District Judge. 28 U.S.C. 636(b)(1)(B).
